Case 8:18-cv-02246-JVS-ADS Document 8 Filed 12/19/18 Page 1 of 9 Page ID #:180



 1   FISHER PHILLIPS LLP
     Sarina Saluja (SBN 253781)
 2
     444 South Flower Street
 3   Suite 1500
     Los Angeles, California 90071
 4
     Telephone: (213) 330-4500
 5   Facsimile:(213) 330-4501
     Email: ssaluja@fisherphillips.com
 6

 7   Attorneys for Plaintiff Fidelity Brokerage Services LLC
 8
                                 UNITED STATES DISTRICT COURT
 9
                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10

11    FIDELITY BROKERAGE SERVICES                CASE NO. 8:18-cv-02246-JVS-ADS
      LLC,
12
                                                 NOTICE OF MOTION AND
                    Plaintiff,                   MOTION IN SUPPORT OF
13    v.                                         PLAINTIFF’S MOTION FOR
14                                               EXPEDITED DISCOVERY;
      JAMES BURI and MORGAN                      MEMORANDUM OF POINTS AND
15    STANLEY SMITH BARNEY LLC,                  AUTHORITIES IN SUPPORT
                                                 THEREOF
16                  Defendants.
17                                               Complaint Filed: December 19, 2018
18

19

20

21

22

23

24

25

26
27

28
           MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                     PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
     FPDOCS 34834603.3
Case 8:18-cv-02246-JVS-ADS Document 8 Filed 12/19/18 Page 2 of 9 Page ID #:181



 1                                    NOTICE OF MOTION
 2           PLEASE TAKE NOTICE that pursuant to Fed. Rule Civ. Proc. 26(d)(1) and
 3   Civil Local Rules 7-5, to be heard in connection with Plaintiff’s Ex Parte Application
 4   for an Temporary Restraining Order and Order to Show Cause re: Preliminary
 5   Injunction filed on December 19, 2019 (Docket Document No. 7) or as soon thereafter
 6   as the matter may be heard in the United States District Court, Central District of
 7   California, Southern Division, located at 411 West 4th Street, Santa Ana, CA 92701,
 8   before the Honorable James Selna, in Courtroom 10C, Plaintiffs will and hereby do
 9   move this Court for entry of an Order granting expedited discovery.
10           Fidelity moves this Court for such an order because: (1) it is being sought in aid
11   of a preliminary injunction hearing; (2) it is limited and reasonable in scope and
12   therefore not unduly burdensome to any party; (3) Fidelity seeks expedited discovery
13   only to determine the extent and precise nature of Defendants’ use and disclosure of
14   Fidelity’s confidential information and trade secrets to solicit Fidelity’s customers; (4)
15   the request is made no earlier than necessary for use at the upcoming hearing; and (5)
16   it will enhance the efficiency of the preliminary injunction hearing by allowing the
17   parties to prepare a streamlined presentation of evidence.
18           This motion is based on this Notice of Motion, the accompanying Memorandum
19   of Points and Authorities, any evidence on file with the Court and/or may be presented
20   in support of the motion during the hearing, and on such other written and oral argument
21   presented to the Court.
22     Dated: December 19, 2018                      Respectfully submitted,
23                                                   FISHER & PHILLIPS LLP
24

25                                             By:   /s/ Sarina Saluja
                                                     SARINA SALUJA
26                                                   Attorneys for Plaintiff
                                                     Plaintiff Fidelity Brokerage Services
27                                                   LLC
28                                       1
          MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                    PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
     FPDOCS 34834603.3
Case 8:18-cv-02246-JVS-ADS Document 8 Filed 12/19/18 Page 3 of 9 Page ID #:182



 1         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
 2                 PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
 3           Plaintiff Fidelity Brokerage Services LLC (“Fidelity” or “Plaintiff”), by and
 4   through its undersigned counsel, respectfully submits this memorandum of points and
 5   authorities in support of its motion for leave to conduct expedited discovery in aid of
 6   the preliminary injunction hearing. For the reasons explained below, expedited
 7   discovery should be granted in this case.1 Defendant James Buri (“Buri”) violated his
 8   legal duties to Fidelity by using trade secret customer information to facilitate his
 9   solicitation of multiple Fidelity clients. Moreover, good cause exists to permit expedited
10   discovery so that Fidelity can gather critical and necessary evidence for the preliminary
11   injunction hearing to show that the Defendants have retained, re-created, disclosed
12   and/or used Fidelity trade secret customer information for the purpose of soliciting
13   Fidelity’s clients.
14           Fidelity’s request for expedited discovery is tailored to discover the full scope of
15   trade secret information Buri has in his possession, how he obtained, used, or shared
16   that information, and to identify the Fidelity clients Buri has improperly solicited on
17   behalf of Morgan Stanley. Although Fidelity’s investigation has revealed that Buri is
18   using such information, evidence as to the full scope and nature of its use, and as to it
19   disclosure to Morgan Stanley or others, is not in Fidelity’s possession. This limited
20   discovery will enable Fidelity to prosecute its claims against Buri in support of its
21   request for a preliminary injunction and develop a more complete evidentiary record
22   that will better enable the Court to evaluate the parties’ positions and respective
23   likelihood of success on the merits.
24

25   1
      The facts and evidence supporting this motion are identical to those set forth in detail in Fidelity’s
26   Memorandum of Points and Authorities in Support of Fidelity’s Motion for Temporary Restraining
     Order and Order to Show Cause Re: Preliminary Injunction. The facts and declarations cited in
27   Fidelity’s Memorandum of Points and Authorities in Support of Fidelity’s Motion for Temporary
     Restraining Order and Order to Show Cause Re: Preliminary Injunction are incorporated by reference.
28                                                   2
         MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                        PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
     FPDOCS 34834603.3
Case 8:18-cv-02246-JVS-ADS Document 8 Filed 12/19/18 Page 4 of 9 Page ID #:183



 1   I.      CASE SUMMARY
 2           This is an action seeking a temporary restraining order and preliminary
 3   injunction to preserve the status quo pending the outcome of arbitration to be held in
 4   the FINRA Dispute Resolution, Inc. arbitration forum, in which all parties have agreed
 5   to arbitrate the merits of this dispute. Defendant Buri is a former Fidelity Financial
 6   Consultant who was legally bound not to remove or use Fidelity’s trade secret client
 7   information, and specifically not to solicit Fidelity clients through the use of Fidelity
 8   trade secret information. Defendant Morgan Stanley Smith Barney LLC (“Morgan
 9   Stanley”) is Buri’s new employer, and is aiding, sponsoring and encouraging Buri to
10   breach his legal obligations and is tortiously interfering with his contractual obligations
11   owed to Fidelity. Fidelity seeks expedited discovery to enable the parties to develop an
12   evidentiary record that will better enable the Court to evaluate the parties’ positions and
13   likelihood of success on the merits.
14           As is set forth in detail in Fidelity’s Complaint and accompanying Affidavit,
15   Fidelity’s Motion and Memorandum of Points and Authorities in Support of Fidelity’s
16   Motion for Temporary Restraining Order and Order to Show Cause Re: Preliminary
17   Injunction, Defendant Buri’s conduct strongly suggests that he has violated, and is
18   continuing to violate both California law and his legal duties to Fidelity by using and
19   disclosing confidential and trade secret information that he gained access to and
20   knowledge of while employed with Fidelity. Indeed, the evidence available to date
21   further indicates that the Defendants have, and are continuing to, use that information
22   to solicit and induce Fidelity’s clients to transfer their accounts to Morgan Stanley. This
23   conduct violates Fidelity’s rights under both California trade secrets law, and under
24   Buri’s contracts with Fidelity.
25           In order to prepare the record for the preliminary injunction hearing, Fidelity
26   needs an opportunity to determine exactly what confidential information Defendant
27   Buri has taken, misused, and disclosed to Morgan Stanley. This is particularly necessary
28                                       3
          MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                    PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
     FPDOCS 34834603.3
Case 8:18-cv-02246-JVS-ADS Document 8 Filed 12/19/18 Page 5 of 9 Page ID #:184



 1   in this case as only the Defendants know exactly what Fidelity customer information
 2   they have in their possession, who Buri has disclosed it to, and how Defendants have
 3   used that information to divert Fidelity business, including what clients Buri has
 4   solicited, what he said to them, how many times he solicited them, and who at Morgan
 5   Stanley is acting in concert or participation with him. Fidelity proposes serving only a
 6   limited amount of document requests on the Defendants and taking Buri’s deposition
 7   and that of any Morgan Stanley employee who contacted Fidelity customers on his
 8   behalf.      Each proposed request is narrowly tailored to determine what Fidelity
 9   information the Defendants possess, how it has been used, and the extent of their
10   contact, solicitation and inducement of Fidelity customers to transfer their business to
11   Buri at Morgan Stanley.
12   II.     LEGAL ARGUMENT
13           Expedited discovery is appropriate here because good cause exists for the
14   requested discovery in aid of Fidelity’s request for a preliminary injunction. In addition,
15   the requested discovery is narrowly tailored to seek only evidence directly relevant to
16   Fidelity’s request for a temporary restraining order and preliminary injunction.
17           A.      Fidelity’s Request for Expedited Discovery Should be Granted
18                   Because it is Necessary to Support Fidelity’s Request for a
19                   Preliminary Injunction.
20           District courts have broad discretion in managing discovery. UMG Recordings,
21   INC. v. Doe, 2008 WL 2949427 (N.D. Cal. July 30, 2008). Before a party may obtain
22   leave to conduct discovery prior to completing a Rule 26(f) conference, the moving
23   party must demonstrate that there is good cause for such an order. See, e.g., In re
24   Countrywide Fin. Corp. Derivative Litig., 542 F. Supp. 2d 1160, 1179 (C.D. Cal. 2008).
25   Good cause exists “where the need for expedited discovery, in consideration of the
26   administration of justice, outweighs the prejudice to the responding party.” Id. Not
27   surprisingly, the good cause standard “may be satisfied where a party seeks a
28                                        4
           MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                     PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
     FPDOCS 34834603.3
Case 8:18-cv-02246-JVS-ADS Document 8 Filed 12/19/18 Page 6 of 9 Page ID #:185



 1   preliminary injunction.” American LegalNet, Inc. v. Davis, 673 F. Supp. 2d 1063 (C.D.
 2   Cal. 2009) (quoting Qwest Commc’ns Int’l, Inc. v. WorldQuest Networks, Inc., 213
 3   F.R.D. 418 (D. Colo. 2013)). “[T]he very purpose of a preliminary injunction . . . is to
 4   preserve the status quo and the rights of the parties until a final judgment issues in the
 5   cause.” U.S. Philips Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094 (9th Cir. 2010).
 6   Specifically, where a party seeks expedited discovery to prepare for a preliminary
 7   injunction, “it makes sense to examine the discovery request . . . on the entirety of the
 8   record to date and the reasonableness of the request in light of all the surrounding
 9   circumstances . . . .” Id. at 1067.
10           In determining whether to grant expedited discovery, courts look at various
11   factors, including but are not limited to: “(1) whether a preliminary injunction is
12   pending; (2) the breadth of the discovery requests; (3) the purpose for requesting the
13   expedited discovery; (4) the burden on the defendants to comply with the requests; and
14   (5) how far in advance of the typical discovery process the request was made.” Id.
15   (quoting Disability Rights Council of Greater Wash. V. Wash. Metro. Area Transit
16   Auth., 234 F.R.D. 4, 6 (D.D.C. 2006)). Expedited discovery is particularly appropriate
17   where a preliminary injunction is sought to enforce post-employment obligations. See,
18   e.g., Roadrunner Intermodal Servs, LLC v. T.G.S. Transp., Inc., 2017 WL 3783017
19   (C.D. Cal. Aug. 31, 2017) (granting expedited discovery in dispute over post-
20   employment duties).
21           Good cause exists here to permit the limited expedited discovery Fidelity seeks
22   because: (1) it is being sought in aid of a preliminary injunction hearing; (2) it is limited
23   and reasonable in scope and therefore not unduly burdensome to any party; (3) Fidelity
24   seeks expedited discovery only to determine the extent and precise nature of Defendants’
25   possession, use and disclosure of Fidelity’s trade secrets to solicit Fidelity’s customers;
26   (4) the request is made no earlier than necessary for use at the upcoming hearing; and
27   (5) it will enhance the efficiency of the preliminary injunction hearing by allowing the
28                                       5
          MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                    PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
     FPDOCS 34834603.3
Case 8:18-cv-02246-JVS-ADS Document 8 Filed 12/19/18 Page 7 of 9 Page ID #:186



 1   parties to prepare a streamlined presentation of evidence.
 2           Buri overtly solicited clients using his knowledge of trade secret information to
 3   solicit those clients, and is likely to continue to solicit Fidelity clients, all of which are
 4   causing Fidelity irreparable injury. Importantly, Fidelity customers expect that their
 5   confidential information, such as their contact information, net worth, risk tolerance,
 6   and investment goals, will be protected and not misused by departing employees.
 7   Courts in California routinely enjoin employees from using the type of trade secret
 8   customer information that Fidelity is seeking to protect. See, e.g., Fidelity Brokerage
 9   Servs. LLC v. Nordstrom, No. 17-0594 (Dkt. 26 at *2) (E.D. Cal. Mar. 30. 2017)
10   (granting Fidelity’s Motion for TRO and finding “Fidelity will suffer irreparable harm
11   if Defendants are permitted to continue to misappropriate Fidelity’s trade secret
12   customer information and use that information to continue to solicit Fidelity’s
13   customers”); Fidelity Brokerage Servs. v. McNamara, 2011 WL 2117546 (S.D. Cal.
14   May 27, 2011); Bank of Am., N.A. v. Immel, No. C 10-02483 CRB, 2010 WL 2380877,
15   at *3 (N.D. Cal. June 11, 2010) (“This Court concludes that Plaintiff has shown a
16   significant threat of irreparable harm if their client information is not returned. If
17   Defendants’ conduct continues, Plaintiff will suffer harm to its reputation if it is
18   perceived to have violated or allowed the violation of its clients’ confidential contact
19   information.”). Furthermore, Fidelity seeks expedited discovery to develop a full record
20   of the nature and extent of the misappropriation, misuse and breaches that are present
21   in this case. This record will enable the Court to fashion an equitable remedy that
22   matches the unlawful conduct so that further irreparable harm may be prevented.
23           Without expedited discovery, Fidelity will be unable to determine the full scope
24   and nature of injunctive relief necessary to protect its contractual and trade secret rights.
25   The need for expedited discovery also outweighs any possible prejudice to Buri or
26   Morgan Stanley because the requested discovery is narrowly tailored to the issues to be
27   decided during consideration of Fidelity’s motion for temporary restraining order and
28                                       6
          MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                    PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
     FPDOCS 34834603.3
Case 8:18-cv-02246-JVS-ADS Document 8 Filed 12/19/18 Page 8 of 9 Page ID #:187



 1   preliminary injunction. This discovery will aid the parties in their presentation of the
 2   facts and issues at the injunction hearing, and will conserve judicial resources by
 3   allowing the parties an opportunity to narrow the disputed facts and issues in advance
 4   of the hearing.
 5           B.      Fidelity Seeks Only to Serve A Limited Amount of Document
 6                   Requests Directed to Defendants and to Take A Limited Number of
 7                   Depositions.
 8           Fidelity seeks two forms of expedited discovery: (1) a limited number of
 9   document requests directed to the Defendants, and (2) the deposition(s) of Defendant
10   Buri and any Morgan Stanley employee(s) who contacted and solicited Fidelity
11   customers on his behalf or in concert with him. These requests are reasonable and
12   necessary to obtain information solely in Buri’s or Morgan Stanley’s possession
13   necessary to aid Fidelity in establishing its entitlement to a preliminary injunction. The
14   requests only seek documents relating to Fidelity clients, communications with them,
15   and the disclosure of Fidelity’s trade secret and confidential customer information.
16   III.     CONCLUSION AND REQUEST FOR RELIEF
17           Fidelity respectfully requests that the Court grant its motion seeking leave to
18   conduct expedited discovery on the terms proposed herein, consistent with California
19   law. A proposed form of order is attached hereto as Exhibit “A.”
20

21     Dated: December 19, 2018                     Respectfully submitted,
22                                                  FISHER & PHILLIPS LLP
23

24                                            By:   /s/ Sarina Saluja
                                                    SARINA SALUJA
25                                                  Attorneys for Plaintiff
                                                    Plaintiff Fidelity Brokerage Services
26                                                  LLC
27

28                                         7
            MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                      PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
     FPDOCS 34834603.3
Case 8:18-cv-02246-JVS-ADS Document 8 Filed 12/19/18 Page 9 of 9 Page ID #:188



 1                            CERTIFICATE OF SERVICE
 2   I hereby certify that on December 19, 2018, I served a true and correct copy of the
 3   foregoing document upon counsel for Defendants via United States Mail and electronic
 4   mail.
 5                                Harold A. (Drew) Bridges
 6                                 drew@bridges-law.com
 7                                   Bridges & Bridges
 8                                   318 Avenue I, #606
 9                            Redondo Beach, California 90277
10

11   Dated: December 19, 2018
12
                                                /s/ Sarina Saluja
                                                Sarina Saluja (SBN 253781)
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                       8
          MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                    PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY
     FPDOCS 34834603.3
